Name: Commission Regulation (EEC) No 2813/92 of 25 September 1992 reestablishing the levying of the customs duties on products of CN code 9103, originating in China, to which the preferential arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 284/12 Official Journal of the European Communities 29. 9. 92 COMMISSION REGULATION (EEC) No 2813/92 of 25 September 1992 reestablishing the levying of the customs duties on products of CN code 9103, originating in China, to which the preferential arrangements set out in Council Regulation (EEC) No 3831/90 apply Whereas, in the case of products of falling within CN code 9103, originating in China, the individual ceiling was fixed at ECU 551 000 ; whereas, on 7 April 1992, imports of these products into the Community origina ­ ting in China reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefer ­ ences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1992 by Regulation (EEC) No 3587/91 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of that Regulation, suspension of customs duties is accorded for 1992 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; whereas Article 7 of that Regula ­ tion provides that the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced as soon as the individual ceilings in question are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 2 October 1992, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products, originating in China : Order No CN code Description 10.1170 9103 Clocks with watch movements, excluding clocks of heading No 9104 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p . 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p . 1 ).